UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6208


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHA’KIM K. AVERY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cr-00060-JAG-1)


Submitted: June 29, 2021                                          Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Miriam Airington-Fisher, ARINGTON LAW, Richmond, Virginia, for Appellant. Raj
Parekh, Acting United States Attorney, Alexandria, Virginia, Heather Hart Mansfield,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sha’Kim K. Avery appeals the district court’s order denying relief on his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. See United States

v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing standard of review and outlining

steps for evaluating compassionate release motions). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2